Case 2:20-cv-00320-SPC-NPM Document 10 Filed 07/10/20 Page 1 of 2 PageID 78




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DEREK D. DURANT,

       Petitioner,

v.                                                      Case No. 2:20-cv-320-FtM-38NPM

SECRETARY, DOC,

       Respondent.




                          ORDER REQUIRING PETITIONER TO
                     REFILE THE PETITION ON AN APPROVED FORM

       Petitioner filed a handwritten petition for habeas corpus relief pursuant to 28 U.S.C.

§ 2254. (Doc. 1).

       Rule 2(d) of the Rules Governing Section 2254 Cases in the United States District

Courts requires that a petition “substantially follow either the form appended to [the] rules

or a form prescribed by a local district-court rule.” See also M.D. Fla. R. 4.14(a) (stating

that § 2254 proceedings “shall be governed by the Rules pertaining to such proceedings

as prescribed by the Supreme Court of the United States, including the model forms

appended thereto”).

       The Court finds the standard, pre-printed § 2254 form to be more helpful in

evaluating Petitioner’s habeas claims in this case. The Court will, therefore, require

Petitioner to amend and refile the petition on the § 2254 form attached to this Order no

later than July 24, 2020.
Case 2:20-cv-00320-SPC-NPM Document 10 Filed 07/10/20 Page 2 of 2 PageID 79




      The Court warns Petitioner that failure to submit an amended petition by the

above deadline will result in dismissal of this action without further notice. A

dismissal, even without prejudice, will not toll the applicable statute of limitations.

      DONE AND ORDERED in Fort Myers, Florida on July 10, 2020.




SA: FTMP-2
Copies furnished to: Parties of Record




                                          2
